Citation Nr: 0336060	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-05 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the left foot.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shrapnel wound to the left hand.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
the claims on appeal.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The duty 
to assist requires VA to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c).  

The veteran was exposed to combat in Korea.  In recognition 
of the difficulty of collecting or preserving proof of injury 
in combat conditions, 38 U.S.C.A. § 1154(b) allows veterans 
to establish a presumption of service-connection by lay or 
other evidence in the absence of official records.  It is 
apparent that he was exposed to acoustic trauma during his 
combat service and he has asserted that he has experienced 
ringing in his ears since that time.

The United States Court of Appeals for Veterans Claims, in 
Savage v. Gober, 10 Vet. App. 488 (1997), held that 
incurrence and medical nexus evidence can be satisfied by (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); Savage, supra.

In Savage, the Court held that evidence needed to demonstrate 
the existence in service of the claimed disorder depends on 
whether the disability is of a type that requires medical 
expertise to demonstrate its existence or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  The Court also held 
that evidence of the existence of the claimed disorder can 
either be contemporaneous with the time period to which it 
refers, or can be post-service evidence.  As long as the 
condition is noted at the time the veteran was in service, 
such noting need not be reflected in any written 
documentation, either contemporaneous to service or 
otherwise.  Additionally, the Court in Savage, noted that 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  See also Wilson v. Derwinski, 
2 Vet. App 16, 19 (1991) ("regulation requires continuity of 
symptomatology, not continuity of treatment").

Tinnitus is "a noise in the ears, such as ringing, buzzing, 
roaring or clicking."  DORLAND'S 1714; see also STEDMAN'S 
MEDICAL DICTIONARY (26th ed. 1995) (tinnitus is "Noises 
(ringing, whistling, booming, etc.) in the ears").  As this 
is a subjective sensation, the veteran is competent to 
establish that it was noted in service and that he has 
experienced continuity of symptomatology since service.  See 
38 C.F.R. § 3.303(b).

While the veteran can provide evidence that tinnitus was 
noted during service and that he has experienced tinnitus 
since service, a medical opinion is required to establish a 
relationship between his current tinnitus and the in-service 
acoustic trauma or the symptoms he experienced at that time 
and thereafter.  He should be accorded an examination and an 
opinion should be obtained regarding this matter.

The veteran contends, in essence, that his service-connected 
foot and hand disabilities are worse that currently 
evaluated.  The Board notes that the most recent VA 
examinations were undertaken over two years ago.  Moreover, 
in view of the veteran's on-going complaints, the medical 
evidence received to date, the contentions advanced, and the 
posture of the case at this time, the Board finds that 
additional development in this area is indicated.  

In addition, while this appeal was pending, the applicable 
rating criteria for skin disorders, including those for 
residual scarring, 38 C.F.R. § 4.118, was amended effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
However, it does not appear that the veteran has been 
provided with the new regulations nor has the RO had the 
opportunity to consider the veteran's claim under the new 
regulations.  Further, the Board notes that the veteran has 
not been afforded a VA examination under the new regulations 
and a current examination is warranted.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Particularly, the 
RO must ensure that the veteran has been 
notified as to what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the 
disabilities at issue.  The RO should 
obtain treatment records from all sources 
identified by the veteran which are not 
already of record.  Whether or not the 
veteran responds, the RO should obtain 
outpatient treatment records since March 
2002 related to the claims on appeal from 
the VA Medical Center (VAMC) in Mountain 
Home, Tennessee.

3.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine if 
the veteran's tinnitus is related to his 
military service, to include noise 
exposure in service.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should elicit 
a detailed history from the veteran's as 
to his in-service and post-service noise 
exposure and a history as to his hearing 
problems, including tinnitus.  All 
necessary and appropriate diagnostic 
tests and procedures should be conducted.  
The examiner should answer the following 
question:  Is it at least as likely as 
not that the veteran's current tinnitus 
is related to any incident of his 
military service, to include his exposure 
to louse noise during his military 
service?  The examiner should provide a 
rationale for any opinion expressed.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by an appropriate specialist or 
specialists to determine the nature and 
extent of his service-connected left foot 
and left hand disabilities.  The claims 
folder must be made available to the 
examiner(s) in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiners should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining him, the 
examiner(s) should specifically address 
the following matters:

?	What is the nature, extent, and 
severity of all symptomatology 
associated with the veteran's left 
foot and left hand residuals?

?	The examiner(s) is (are) asked to 
carefully describe the size and 
symptoms associated with each scar 
individually.

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





